DLD-291                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 14-2727
                                     ____________

                          IN RE: MANUEL LAMPON-PAZ,
                                                   Petitioner
                        __________________________________

                       On a Petition for Writ of Mandamus from
                         the United States District Court for the
                                 District of New Jersey
                        (Related to D.C. Civ. No. 13-cv-05757)
                       __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                    June 26, 2014

             Before: SMITH, HARDIMAN and NYGAARD, Circuit Judges

                              (Opinion filed: July 31, 2014)
                                     ____________

                                       OPINION
                                     ____________


PER CURIAM

       Appellant Manuel Lampon-Paz, who currently has an appeal pending in this Court

in Lampon-Paz v. Dep’t of Homeland Security, C.A. No. 14-1501, D.C. Civ. No. 13-cv-

05757, has filed a petition for writ of mandamus. For the reasons that follow, we will

deny the petition.
       In the civil action at issue, Lampon-Paz alleged that the federal defendants used

certain methods, including electronic devices, electromagnetic waves, ultrasonic

messaging, and brain mapping to cause him and his family harm. The injuries

enumerated included invasion of privacy, investigations, causing harm to his marriage

and other close relationships, causing difficulties for his son at school, having work

papers stolen, causing him to have permanent injury to his back, knee and heart, and

having someone call his son an “idiot” in his ear in a soft tone. Lampon-Paz demanded

that the federal defendants cease and desist all investigations and invasions of privacy.

He also sought money damages. The defendants moved to dismiss the complaint

pursuant to Rule 12(b)(6) for failure to state a claim. In an order entered on January 23,

2014, the District Court granted the defendants’ motions and dismissed the civil action

with prejudice. Lampon-Paz appealed, and his appeal is currently pending. He has filed

numerous motions in his pending appeal for injunctive and other relief.

       In this mandamus petition, Lampon-Paz asks that we direct the Attorney General

to appoint a Special Counsel or an Independent Investigator pursuant to 28 C.F.R. §

600.1 to investigate the United States Attorney’s Office for the District of New Jersey.

Lampon-Paz claims that, at the behest of the U.S. Attorney’s Office, he was placed into

medical treatment in the care of the Public Health Service. “Illegal medical procedures”

were “done to” him. Petition, at 4. He alleges that he has requested an investigation, but

the U.S. Attorney’s Office, in collusion with the State of New Jersey, has refused to

cooperate with him. In addition to the appointment of Special Counsel, Lampon-Paz



                                             2
seeks to have the “assault of his wife and child” investigated, to have the current medical

treatment cease immediately, and to have his privacy restored. Petition, at 9.

       We will deny the petition for writ of mandamus. Our jurisdiction derives from 28

U.S.C. § 1651, which grants us the power to “issue all writs necessary or appropriate in

aid of (our) . . . jurisdiction and agreeable to the usages and principles of law.” A writ of

mandamus is an extreme remedy that is invoked only in extraordinary situations. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). Therefore, “mandamus is

not a substitute for appeal and a writ of mandamus will not be granted if relief can be

obtained by way of our appellate jurisdiction.” In re: Chambers Development, Inc., 148

F.3d 214, 226 (3d Cir. 1998) (citing In re: Ford Motor Co., 110 F.3d 954, 964 (3d Cir.

1997)). The instant petition for writ of mandamus is denied to the extent that Lampon-

Paz is seeking the same relief he may obtain by appealing the District Court’s decision in

Lampon-Paz v. Dep’t of Homeland Security, C.A. No. 14-1501, D.C. Civ. 13-cv-05757.

       To the extent that Lampon-Paz is seeking the appointment of a Special Counsel or

Independent Investigator, the petition is also denied. To justify the use of the

extraordinary remedy of mandamus, a petitioner must show, among other things, a clear

and indisputable right to the writ. See Haines v. Liggett Group Inc., 975 F.2d 81, 89 (3d

Cir. 1992). Under § 600.1(a), Special Counsel is appointed when the Attorney General

determines that a criminal investigation is warranted, a conflict of interest or other

extraordinary circumstance prevents the Department of Justice from conducting the

investigation and prosecution, and the public interest is served by the appointment of an



                                              3
outside Special Counsel. Lampon-Paz has not shown a clear and indisputable right to

have the U.S. Attorney’s Office for the District of New Jersey investigated.1

      For the foregoing reasons, we will deny the petition for writ of mandamus.

Appellant’s motion for leave to file an amended complaint is denied.




1
  In a supplement to his petition, Lampon-Paz complains of delay by the Office of
Personnel Management in regards to his retirement benefits. The delay alleged does not
warrant the extreme remedy of mandamus. See Kerr, 426 U.S. at 402. He has also
incorrectly stated that this mandamus petition has been sealed; it has not been sealed.
                                            4